[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After hearing evidence the court finds that the plaintiffs' Michael Smith and Raymond Smith are entitled to damages for injuries they sustained during a motor vehicle accident caused by defendant Ralph J. Posillico and Anthony Petruzziello. The defendants failed to appear and the court finds that neither are in the military. The court finds that while they were passengers in an automobile owned by Libby Smith and operated by William Smith, plaintiffs' Raymond Smith and Michael Smith were injured when the car in which they were riding was struck by Anthony Petruzziello. The force of the collision caused both of the plaintiffs' to be jolted and thrown towards the left. The car in which they were traveling was broadsided. As a result of the collision Michael Smith suffered musculoligamentous cervical spine strain/sprain; musculoligamentous lumbosacral spine strain/sprain and headaches. The plaintiff Michael Smith treated with medical care providers and incurred medical expenses in the amount of $2,068.15. In addition plaintiff Michael Smith was caused to miss time from work causing him to lose wages in the amount of $2,000.00. Court also finds that Michael Smith is CT Page 910 entitled to compensation for his non-economic damages for the pain and suffering he was caused as the result of the motor vehicle accident. Having found that the plaintiff has almost fully recovered from the injuries he sustained the court feels that he is entitled to compensation for past pain and suffering. Accordingly Michael Smith is awarded damages in the amount of $10,068.15, $4,068.15 for economic damages and $6,000.00 for non-economic damages.
Plaintiff Raymond Smith sustained much more serious and permanent injuries in the motor vehicle accident. He was a front seat passenger when the collision took place and was caused, as a result of the collision, to suffer permanent injuries to his back and neck. This court finds that Raymond Smith has proven that he suffered two herniated discs in his neck for which he will require surgery as a result of the motor vehicle collision. After undergoing medical treatment which includes conservative measures such as physical therapy, the plaintiff continues to suffer injuries as a result of the collision. Also, as a result of the collision the plaintiff will be required to undergo surgery for his back. This court finds that as a result of the collision plaintiff Raymond Smith has incurred $24,545.74 in economic damages. This amount represents past and future medical bills. This court also finds that plaintiff Raymond Smith is entitled to non-economic damages in the amount of $100,000.00 for past, present and future pain and suffering and lost of ability to carry on and enjoy life's activities.
Angela Carol Robinson Judge